Case 1:21-cv-00255-WJ-LF Document 32-3 Filed 04/21/21 Page 1 of 20




                    Exhibit C
           Case
           Case1:21-cv-00255-WJ-LF
                3:19-cv-02573-EMC Document
                                   Document347
                                            32-3Filed
                                                  Filed
                                                      05/28/20
                                                        04/21/21Page
                                                                 Page12
                                                                      ofof
                                                                         174
                                                                           20



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: (415) 362-6666
 4   Facsimile: (415) 236-6300

 5   HILLIARD & SHADOWEN LLP
     STEVE D. SHADOWEN (pro hac vice)
 6   steve@hilliardshadowenlaw.com
     1135 W. 6th Street, Suite 125
 7   Austin, TX 78703
     Telephone: (855) 344-3298
 8   Facsimile: (361) 882-3015

 9   HAGENS BERMAN SOBOL SHAPIRO LLP
     STEVE W. BERMAN (pro hac vice)
10   steve@hbsslaw.com
     1301 Second Avenue, Suite 2000
11   Seattle, WA 98101
     Telephone: (206) 623-7292
12   Facsimile: (206) 623-0594

13   Interim Co-Lead Class Counsel

14

15
                               IN THE UNITED STATES DISTRICT COURT
16
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19   PETER STALEY, et al.,                             Case No. 3:19-cv-02573-EMC
20                                                     FIRST AMENDED CONSOLIDATED
                                Plaintiffs,
                                                       CLASS ACTION COMPLAINT
21
           v.
                                                       DEMAND FOR JURY TRIAL
22
     GILEAD SCIENCES, INC., et al.,
23
                                Defendants.
24

25

26

27

28


                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case
            Case1:21-cv-00255-WJ-LF
                 3:19-cv-02573-EMC Document
                                    Document347
                                             32-3Filed
                                                   Filed
                                                       05/28/20
                                                         04/21/21Page
                                                                  Page43
                                                                       ofof
                                                                          174
                                                                            20



 1          Plaintiffs, on behalf of themselves and all others similarly situated (the “Class,” as defined

 2   below), on personal knowledge with respect to facts pertaining to them and upon information and belief

 3   as to other matters, bring this class action complaint against Defendants Gilead Sciences, Inc., Gilead

 4   Holdings, LLC, Gilead Sciences, LLC, Gilead Sciences Ireland UC (together, “Gilead”), Bristol-Myers

 5   Squibb Company, E. R. Squibb & Sons, L.L.C. (together, “BMS”), Janssen R&D Ireland, Janssen

 6   Products LP, and Johnson & Johnson (together, “Janssen”) (collectively, “Defendants”) for damages,

 7   injunctive relief, and other relief pursuant to the federal antitrust laws and state antitrust and consumer

 8   protection laws.

 9
                                        I.      INTRODUCTION
10

11          1.      Gilead and its coconspirators have engaged in a long-running scheme to restrain

12   competition with respect to some of the most important drugs used to treat Human Immunodeficiency

13   Virus (“HIV”) infection—a disease which, if left untreated, destroys the immune system, leading to

14   Acquired Immunodeficiency Syndrome (“AIDS”) and eventual death. Through an array of

15   anticompetitive practices—including horizontal agreements constituting per se violations of the antitrust

16   laws—Gilead has acquired and maintained a monopoly in the market for drugs that comprise the modern

17   HIV treatment regimen known as “combination antiretroviral therapy” (“cART”). The scheme has

18   enabled Gilead and its coconspirators to unlawfully extend patent protection for their drugs, impair entry

19   by would-be generic competitors, and charge exorbitant, supracompetitive prices for the drugs that

20   people living with HIV need to survive.

21          2.      Gilead dominates the class of drugs that target HIV known as “antiretrovirals,” which are

22   essential to effective HIV therapy. Modern antiretroviral drug regimens comprise a combination or

23   “cocktail” of drugs, most often consisting of two nucleotide/nucleoside analogue reverse transcriptase

24   inhibitors (“NRTIs”) taken with at least one antiretroviral drug of another class, such as an integrase

25   inhibitor, commonly referred to as “third agents.” These antiretroviral cocktails are known as cART

26   regimens. During most of the relevant time, Gilead was the exclusive maker (and is still the dominant

27   maker) of one of the principal NRTIs used in cART regimens: Tenofovir. By controlling the market for

28   Tenofovir, and through its collusive agreements with its coconspirators, Gilead now dominates the

                                                            1
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
              Case
              Case1:21-cv-00255-WJ-LF
                   3:19-cv-02573-EMC Document
                                      Document347
                                               32-3Filed
                                                     Filed
                                                         05/28/20
                                                           04/21/21Page
                                                                    Page94
                                                                         ofof
                                                                            174
                                                                              20



 1   unlawful scheme also altogether foreclosed the availability of an affordable method of pre-exposure

 2   prophylaxis (PrEP) that would prevent HIV infection in the first place, crippling this nation’s ability to

 3   stop new HIV infections.

 4            16.      To remedy these and the other devastating effects of Defendants’ anticompetitive conduct

 5   set forth in detail below, Plaintiffs seek nationwide injunctive relief pursuant to Section 16 of the Clayton

 6   Act, 15 U.S.C. § 26, because, unless enjoined, the Defendants’ unlawful conduct will continue

 7   unchecked and Plaintiffs and those similarly situated will continue to suffer. Plaintiffs also assert claims

 8   for damages for Defendants’ continuing violations of state antitrust and consumer protection laws.

 9
                                          II. JURISDICTION AND VENUE
10

11            17.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because this is

12   a class action in which the aggregate amount in controversy exceeds $5,000,000 and at least one member

13   of the putative class is a citizen of a state different from that of one of the Defendants. The Court further

14   has jurisdiction over this action pursuant to 15 U.S.C. § 26 and 28 U.S.C. §§ 1331 and 1337 in that

15   Plaintiffs bring claims under Section 16 of the Clayton Act, 15 U.S.C. § 26, for injunctive and equitable

16   relief to remedy Defendants’ violations of Sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C. §§ 1

17   and 2. The Court also has supplemental jurisdiction over the pendent state-law claims pursuant to 28

18   U.S.C. § 1367.

19            18.      Defendants transact business within this district. Venue is appropriate within this district

20   under 28 U.S.C. §1391(b) and (c), and section 12 of the Clayton Act (15 U.S.C. § 22).

21
                                  III.    INTRADISTRICT ASSIGNMENT
22

23            Pursuant to Local Rule 3-2(c), this is an Antitrust Class Action to be assigned on a district-wide

24   basis.

25
                                             IV.     THE PARTIES
26

27            19.      Plaintiff Peter Staley is an adult, individual consumer, residing in Shohola, Pennsylvania.

28   Mr. Staley purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

                                                              6
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC
                1:21-cv-00255-WJ-LF Document
                                     Document347
                                              32-3Filed
                                                     Filed
                                                         05/28/20
                                                           04/21/21Page
                                                                     Page
                                                                        225ofof174
                                                                                20



 1                      API                         Abbreviation                 Class of Drug
 2                                            EFV                        Third Agent—Non-
       Efavirenz
 3                                                                       Nucleoside Reverse
                                                                         Transcriptase Inhibitor
 4                                                                       (NNRTI)
       Rilpivirine                            RPV                        Third Agent—NNRTI
 5     Elvitegravir                           EVG                        Third Agent—INSTI
 6     Atazanavir Sulfate                     ATV                        Third Agent—Protease
                                                                         Inhibitor
 7     Darunavir Ethanolate                   DRV                        Third Agent—Protease
                                                                         Inhibitor
 8     Ritonavir                              RTV                        Booster
       Cobicistat                             COBI                       Booster
 9

10          69.      The following table describes seventeen of the drug products discussed in this
11   complaint:
12
       Drug Name/
13     NDA Holder/              1st NRTI      2nd NRTI         Third Agent      Booster        Type
       Approval Date
14

15     Viread
       Gilead                     TDF              --              --              --        Standalone
16     Oct 26, 2001

17     Emtriva
       Gilead                       --           FTC               --              --        Standalone
18     Jul 2, 2003
19     Truvada
20     Gilead                     TDF            FTC               --              --           FDC
       Aug 2, 2004
21
       Atripla
22     Gilead                     TDF            FTC              EFV              --           STR
       Jul 12, 2006
23
       Complera
24     Gilead                     TDF            FTC              RPV              --           STR
25     Aug 10, 2011

26     Stribild
       Gilead                     TDF            FTC              EVG            COBI           STR
27     Aug 27, 2012
28

                                                          19
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
        Case 3:19-cv-02573-EMC
             1:21-cv-00255-WJ-LF Document
                                  Document347
                                           32-3Filed
                                                  Filed
                                                      05/28/20
                                                        04/21/21Page
                                                                  Page
                                                                     236ofof174
                                                                             20



 1
     Drug Name/
 2   NDA Holder/           1st NRTI   2nd NRTI        Third Agent   Booster     Type
     Approval Date
 3
     Genvoya
 4   Gilead                 TAF         FTC              EVG        COBI        STR
     Nov 5, 2015
 5

 6   Odefsey
     Gilead                 TAF         FTC              RPV          --        STR
 7          Mar 1, 2016

 8
     Descovy
 9   Gilead                 TAF         FTC               --          --        FDC
            Apr 4, 2016
10

11   Vemlidy
12   Gilead
            Nov 10,         TAF          --               --          --      Standalone
13                2016

14
     Prezista
15   Janssen                  --         --              DRV          --      Standalone
            Jun 23, 2006
16

17   Reyataz
                              --         --              ATV          --      Standalone
18   BMS
     Jun 20, 2003
19
     Evotaz
20   BMS                      --         --              ATV        COBI        FDC
     Jan 29, 2015
21
     Prezcobix
22
     Janssen                  --         --              DRV        COBI        FDC
23          Jan 29, 2015

24
     Edurant
25   Janssen
            May 20,           --         --              RPV          --      Standalone
26                2011
27

28

                                                 20
            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC
                 1:21-cv-00255-WJ-LF Document
                                      Document347
                                               32-3Filed
                                                      Filed
                                                          05/28/20
                                                            04/21/21Page
                                                                      Page
                                                                         347ofof174
                                                                                 20



 1   because an untainted competitor in BMS’s position would market a competing version of the FDC, with

 2   Gilead selling the original version of Atripla, and the untainted competitor selling an FDC comprising

 3   generic TDF, generic FTC (once it becomes available), and EFV. The combined price of those three

 4   products would plummet due to competition that should have ensued with the availability of generic

 5   TDF. The Gilead/BMS noncompete scheme prevents purchasers from obtaining those competitive

 6   benefits.

 7          116.    Absent the No-Generics Restraint, moreover, an untainted competitor in BMS’s position

 8   would have challenged Gilead’s patents and entered the market with a competing FDC even before the

 9   expiration of the FTC patents in 2021. The NCE exclusivity protecting Atripla expired on July 2, 2008.

10   Assuming that BMS were subject to that exclusivity, an untainted competitor in its position would have

11   challenged Gilead’s patents one year before expiration of the NCE exclusivity. If Gilead timely sued

12   BMS for patent infringement, an untainted competitor in its position would have entered the market as

13   early as the expiration of the 30-month stay in January 2011, on a date to be determined by the jury.

14          117.    Gilead and BMS broadened the scope of their unlawful collusion to include protecting

15   from imminent generic competition a BMS product, atazanavir sulfate (“ATV”). ATV is a third agent—a

16   protease inhibitor—that BMS markets as Reyataz. Just as the scheme used some of BMS’s patents to

17   protect Gilead’s products from generic competition, so the conspirators also used some Gilead patents to

18   protect BMS’s ATV from generic competition. Gilead provided an exclusive license to BMS—exclusive

19   even as to Gilead—to use Gilead’s then-investigational new drug cobicistat (COBI) in combination with

20   BMS’s ATV.

21          118.    On February 17, 2010, BMS received notice that generic manufacturer Teva

22   Pharmaceuticals had submitted an ANDA with a Paragraph IV certification that the patents purportedly

23   covering BMS’s ATV were invalid and not infringed. BMS could expect to encounter generic

24   competition to ATV (Reyataz) as early as August 17, 2012.

25          119.    After BMS received notice of that challenge to its ATV patents, but before the generic

26   manufacturer could enter the market, BMS and Gilead announced a deal (on October 26, 2011) to jointly

27   develop an FDC that would combine BMS’s vulnerable ATV with Gilead’s COBI. Gilead and BMS

28   expected that, as a potential new drug, COBI’s patents would extend far into the future; in fact, the latest

                                                           31
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC
                 1:21-cv-00255-WJ-LF Document
                                      Document347
                                               32-3Filed
                                                      Filed
                                                          05/28/20
                                                            04/21/21Page
                                                                      Page
                                                                         538ofof174
                                                                                 20



 1   on developing the project had “been ongoing throughout most of 2004.” Notably, in October 2004—the

 2   same month that Gilead announced the shelving of its TAF project—the coconspirators announced

 3   favorable results from an ongoing clinical trial of Atripla.

 4          208.    This No-Generics Restraint fundamentally altered the competitive landscape that Gilead

 5   faced. It gave Gilead the means to protect TDF from prospective generic competition, even if generic

 6   manufacturers were to successfully challenge the TDF patents. Thus, it no longer made economic sense

 7   for Gilead to do what competition would otherwise have forced it to do—to bring out TAF as soon as

 8   possible in order to take sales from its rivals in the antiretroviral class. With the No-Generics Restraint in

 9   place, the economic calculus changed: Gilead could make more profits by defeating generic competition

10   to TDF and then rolling out TAF much later as part of a line extension.

11          209.    Gilead itself eventually made explicit the connection between the anticompetitive BMS

12   deal and the shelving of TAF. At an investor conference in March 2011, Kevin Young, the executive vice

13   president of Gilead’s commercial operations, admitted that in 2004 Gilead “didn't bring TAF through

14   development because at the time we were launching Truvada, launching Atripla….”

15          210.    Gilead’s patenting strategy also reveals its anticompetitive scheme. Despite having

16   allegedly abandoned TAF research in 2004, Gilead in fact filed seven applications for patents on TAF

17   from 2004 to 2005. Six years later, when it was finally time to prepare for the TAF-based line extension,

18   Gilead told investors in 2010 that “a new molecule” would replace its TDF-based sales and add “a great

19   deal of longevity” to its HIV franchise. In fact, the “new molecule” wasn’t new at all—it was the TAF

20   molecule that had been sitting on Gilead’s shelf, having been held in reserve to roll out later when needed

21   in the line extension.

22          211.    As part of the line extension, Gilead told investors, doctors, and patients that TAF was

23   superior to TDF. In October 2010, Gilead told investors that “you can take a lower dose [of TAF], and

24   actually our clinical study would indicate 1/6th to 1/10th the Viread dose and you would actually get

25   higher efficacy with less exposure.” But this was not new information: Gilead’s statements were based

26   on the 2003 clinical study, not any new study or data.

27          212.    Similarly, in March 2011 Gilead’s then-COO, John Milligan, told investors that “even at

28   low doses of 50 milligram, [TAF] is a more potent antiviral than Viread.” TAF provided “lower exposure

                                                           50
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC
                 1:21-cv-00255-WJ-LF Document
                                      Document347
                                               32-3Filed
                                                      Filed
                                                          05/28/20
                                                            04/21/21Page
                                                                      Page
                                                                         599ofof174
                                                                                 20



 1   substitute third agents, and substitute FDCs.

 2          237.    Even after it belatedly made standalone TAF available, Gilead sold it only in 25mg

 3   strength while making TAF available in 10mg strength when purchased as part of a Gilead FDC. When

 4   TAF is taken concurrently with a “booster” drug (such as COBI or RTV), it is safer to take only 10mg

 5   rather than 25mg of TAF. By refusing to make TAF 10mg available as a standalone product, Gilead

 6   forced the many patients who need a booster drug to buy Gilead FDCs rather than TAF plus a competing

 7   third agent.

 8          238.    Gilead achieved the same anticompetitive result by refusing to seek from the FDA

 9   approval of standalone TAF for use in the treatment of HIV. Gilead instead sought approval of the

10   standalone drug for use only in the treatment of chronic Hepatitis B. Thus, any patients who want to use

11   TAF in an approved regimen for treatment of HIV can obtain it only by purchasing one of Gilead’s

12   FDCs. Gilead has deprived patients of the choice of using standalone TAF as part of an FDA-approved

13   HIV treatment together with a competing HIV drug.

14
                    1.      Gilead anticompetitively withheld standalone TAF in 2015-2016.
15

16          239.    Tenofovir is an essential input in a cART regimen, and Gilead has control over Tenofovir.

17   And as described in detail above (see Section VII(D)(2)(b)), TDF carries a substantial risk of severe side

18   effects such as kidney toxicity and bone-density loss. TAF has a significantly better side-effects profile.

19          240.    In 2014, Gilead began applying for FDA approval for TAF-based FDCs. On November 5,

20   2014, Gilead filed NDA 207561 for Genvoya (TAF/FTC/EVG/COBI); on June 1, 2015 filed NDA

21   208351 for Odefsey (TAF/FTC/RPV); and on April 7, 2015 filed NDA 208215 for Descovy (TAF/FTC).

22          241.    At that time, Gilead did not, however, apply for FDA approval of a standalone TAF

23   product. Instead, Gilead intentionally delayed filing its application for that FDA approval, withholding

24   the application until January 11, 2016. Gilead knew and intended that in intentionally delaying the

25   application for standalone TAF by one year, the FDA would not grant approval to market standalone

26   TAF until about a year after approving Gilead’s TAF-based FDCs.

27          242.    The FDA approved Genvoya, the TAF-based analogue to Gilead’s TDF-based FDC

28   Stribild, on November 5, 2015. Gilead then immediately began marketing Genvoya and cannibalizing the

                                                           56
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case
           Case1:21-cv-00255-WJ-LF
                3:19-cv-02573-EMC Document
                                   Document347
                                            32-3Filed
                                                  Filed
                                                      05/28/20
                                                        04/21/21Page
                                                                 Page6010
                                                                        ofof
                                                                           174
                                                                             20



 1   sales of Stribild (as well as Viread, Truvada, and Atripla) to Genvoya.

 2           243.      The FDA approved Odefsey, the TAF-based analogue to Gilead’s TDF-based FDC

 3   Complera, on March 1, 2016. Gilead then immediately began marketing Odefsey and cannibalizing the

 4   sales of Complera (as well as Viread, Truvada, and Atripla) to Odefsey.

 5           244.      The FDA approved Descovy, the TAF-based analogue to Gilead’s TDF-based FDC

 6   Truvada, on April 4, 2016. Gilead then immediately began marketing Descovy and cannibalizing the

 7   sales of Truvada and Viread to Descovy.

 8           245.      As Gilead knew and intended, the FDA did not approve Vemlidy, Gilead’s TAF

 9   standalone pill, until November 10, 2016, just over a year after approving Genvoya. By then Gilead had

10   succeeded in converting more than half of all Stribild prescriptions to Genvoya, and of Complera

11   prescriptions to Odefsey. That pattern of rapid cannibalization continued through 2018.

12           246.      Gilead intentionally withheld standalone TAF from the market in the critical timeframe of

13   November 2015 to November 2016. Had Gilead not done so, doctors and patients could have begun

14   using standalone TAF in combination with other HIV drugs marketed by Gilead’s competitors, rather

15   than getting switched from their existing regimens to a Gilead TAF-based FDC. For example, widely

16   used prescribing guidelines suggest that doctors and patients use Tenofovir in combination with (1)

17   Gilead’s FTC or generic 3TC; and (2) Japan Tobacco’s EVG or ViiV’s dolutegravir or Merck’s

18   raltegravir.

19           247.      By withholding Vemlidy from the market while moving the TDF-based prescription bases

20   to the TAF-based FDCs, Gilead used its control over Tenofovir to impair competition and maintain a

21   dominant position in the cART Market. Without a standalone TAF on the market, Gilead forced anyone

22   who wanted to buy TAF to also buy a Gilead TAF-based FDC. Those FDCs were unlawfully protected

23   from competition by the amended—broader and lengthier—No-Generics Restraints.

24
                       2.     Gilead anticompetitively withheld standalone TAF 10mg.
25

26           248.      As part of the same anticompetitive scheme, Gilead also refused to make TAF available in

27   10mg strength—continuing to the present day—as either a standalone product or an FDC coformulated

28   with FTC. In the United States, Gilead makes both standalone TAF and Descovy (TAF/FTC) only

                                                           57
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case
           Case1:21-cv-00255-WJ-LF
                3:19-cv-02573-EMC Document
                                   Document347
                                            32-3Filed
                                                  Filed
                                                      05/28/20
                                                        04/21/21Page
                                                                 Page7811
                                                                        ofof
                                                                           174
                                                                             20



 1          329.      In February 2013, Gilead and Teva agreed in principle to settle their litigation over the

 2   TDF Patents, and they finalized the agreement in April 2013. Under the agreement, Teva agreed to delay

 3   marketing its generic Viread until December 15, 2017.

 4          330.      The MFE and MFEP allowed Gilead to extract an exceedingly late entry date—just six

 5   weeks before the end of the patent term. The MFE provided that, if any second-filer entered the market

 6   before December 15, 2017, Teva’s entry date would be moved up accordingly. The MFEP provided that

 7   Gilead would not grant any other manufacturer a license to enter the market with generic Viread until at

 8   least six weeks after Teva’s agreed entry date.

 9          331.      The MFE and MFEP caused allowed Gilead to obtain a later entry date than Teva

10   otherwise would have agreed to. Without the clauses, Teva faced the prospect of simultaneous entry by

11   as many as six other generic manufacturers. With the clauses, Teva was nearly guaranteed a period of

12   time as the only generic on the market, and was absolutely guaranteed that no other generic manufacturer

13   would enter before it.

14          332.      When agreeing to the delayed December 15, 2017 entry date, Teva knew that: (1) Gilead

15   was willing to include the anticompetitive MFEs in settlement agreements with second-filers; (2) it was

16   in Gilead’s financial interest to include such clauses in agreements with all second-filers; (3) the second-

17   filers knew that the Gilead/Teva agreement included an MFE; (4) given the MFE and MFEP, it was not

18   in any second-filer’s interest to incur the costs of patent litigation to try to enter the market before Teva;

19   and (5) the MFEs’ deterrent effect would grow with every additional one that Gilead included in another

20   settlement.

21          333.      Upon information and belief, Gilead advised the second-filers of the existence of the MFE

22   and MFEP in the Gilead/Teva agreement.

23          334.      Teva concluded, correctly, that the MFE and MFEP would protect it from competition

24   from any other generic manufacturer until the end of the TDF Patent terms on January 26, 2018—six

25   weeks after Teva entered.

26          335.      By the time that Gilead and Teva finalized their agreement in April 2013, Gilead had filed

27   patent infringement lawsuits against Lupin and Cipla, both of which had provided Paragraph IV

28   certifications with respect to the TDF Patents. On May 28, 2014 and July 29, 2014, Gilead settled those

                                                            75
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  126
                                                                    12ofof174
                                                                           20



 1     (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class, with thousands of Massachusetts end-payors paying

 7           substantially higher prices for the product in actions and transactions occurring

 8           substantially within Massachusetts.

 9     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

10           members of the Class.

11     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

12           Michigan by members of the Class.

13     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

14           members of the Class.

15     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

16           members of the Class.

17     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

18           members of the Class.

19     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

20           members of the Class.

21     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

22           members of the Class.

23     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

24           members of the Class.

25     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

26           members of the Class.

27     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

28           by members of the Class.

                                                   123
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  128
                                                                    13ofof174
                                                                           20



 1     (f)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

 2           members of the Class.

 3     (g)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the

 4           Class.

 5     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 6           members of the Class.

 7     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 8           members of the Class.

 9     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

10           members of the Class.

11     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

12           members of the Class.

13     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

14           Michigan by members of the Class.

15     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

16           purchases in Minnesota by members of the Class.

17     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

18           members of the Class.

19     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

20           members of the Class.

21     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

22           members of the Class.

23     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

24           members of the Class.

25     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

26           members of the Class.

27     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

28           members of the Class.

                                                  125
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  132
                                                                    14ofof174
                                                                           20



 1     (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class, with thousands of Massachusetts end-payors paying

 7           substantially higher prices for the product in actions and transactions occurring

 8           substantially within Massachusetts.

 9     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

10           members of the Class.

11     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

12           Michigan by members of the Class.

13     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

14           members of the Class.

15     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

16           members of the Class.

17     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

18           members of the Class.

19     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

20           members of the Class.

21     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

22           members of the Class.

23     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

24           members of the Class.

25     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

26           members of the Class.

27     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

28           by members of the Class.

                                                   129
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  134
                                                                    15ofof174
                                                                           20



 1     (f)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

 2           members of the Class.

 3     (g)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the

 4           Class.

 5     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 6           members of the Class.

 7     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 8           members of the Class.

 9     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

10           members of the Class.

11     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

12           members of the Class.

13     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

14           Michigan by members of the Class.

15     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

16           purchases in Minnesota by members of the Class.

17     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

18           members of the Class.

19     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

20           members of the Class.

21     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

22           members of the Class.

23     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

24           members of the Class.

25     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

26           members of the Class.

27     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

28           members of the Class.

                                                  131
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  138
                                                                    16ofof174
                                                                           20



 1     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 2           members of the Class, with thousands of Massachusetts end-payors paying

 3           substantially higher prices for the product in actions and transactions occurring

 4           substantially within Massachusetts.

 5     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

 6           members of the Class.

 7     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

 8           Michigan by members of the Class.

 9     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

10           members of the Class.

11     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

12           members of the Class.

13     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

14           members of the Class.

15     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

16           members of the Class.

17     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

18           members of the Class.

19     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

20           members of the Class.

21     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

22           members of the Class.

23     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

24           by members of the Class.

25     (v)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

26           members of the Class.

27     (w) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode Island by

28           members of the Class.

                                                   135
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  140
                                                                    17ofof174
                                                                           20



 1     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 4           members of the Class.

 5     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 6           members of the Class.

 7     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 8           members of the Class.

 9     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

10           Michigan by members of the Class.

11     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

12           purchases in Minnesota by members of the Class.

13     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

14           members of the Class.

15     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

16           members of the Class.

17     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

18           members of the Class.

19     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

20           members of the Class.

21     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

22           members of the Class.

23     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

24           members of the Class.

25     (t)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

26           by members of the Class.

27     (u)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

28           members of the Class.

                                                  137
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  145
                                                                    18ofof174
                                                                           20



 1     (h)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 2           members of the Class.

 3     (i)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (j)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class.

 7     (k)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

 8           Michigan by members of the Class.

 9     (l)   Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

10           purchases in Minnesota by members of the Class.

11     (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

12           members of the Class.

13     (n)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

14           members of the Class.

15     (o)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

16           members of the Class.

17     (p)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

18           members of the Class.

19     (q)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

20           members of the Class.

21     (r)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

22           members of the Class.

23     (s)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

24           by members of the Class.

25     (t)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

26           members of the Class.

27     (u)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

28           members of the Class.

                                                  142
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  150
                                                                    19ofof174
                                                                           20



 1           Michigan by members of the Class.

 2     (l)   Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

 3           purchases in Minnesota by members of the Class.

 4     (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

 5           members of the Class.

 6     (n)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

 7           members of the Class.

 8     (o)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

 9           members of the Class.

10     (p)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

11           members of the Class.

12     (q)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

13           members of the Class.

14     (r)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

15           members of the Class.

16     (s)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

17           by members of the Class.

18     (t)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

19           members of the Class.

20     (u)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

21           members of the Class.

22     (v)   S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

23           by members of the Class.

24     (w) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

25           members of the Class.

26     (x)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

27           members of the Class.

28     (y)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

                                                  147
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC
          1:21-cv-00255-WJ-LF Document
                               Document347
                                        32-3Filed
                                               Filed
                                                   05/28/20
                                                     04/21/21Page
                                                               Page
                                                                  153
                                                                    20ofof174
                                                                           20



 1             (f) Iowa Code §§ 714.16, et seq., with respect to purchases in Iowa by

 2                members of the Class.

 3             (g) Idaho Code Ann. §§ 48-601, et seq., with respect to purchases in Idaho by

 4                members of the Class.

 5             (h) 815 Ill. Comp. Stat. Ann. §§ 505/1, et seq., with respect to purchases in

 6                Illinois by members of the Class.

 7             (i) Me. Rev. Stat. tit. 5 §§ 207, et seq., with respect to purchases in Maine by

 8                members of the Class.

 9             (j) Mass. Gen. Laws ch. 93A, et seq., with respect to purchases in

10                Massachusetts by members of the Class.

11             (k) Mich. Comp. Laws Ann. §§ 445.901, et seq., with respect to purchases in

12                Michigan by members of the Class.

13             (l) Mo. Ann. Stat. §§ 407.010, et seq., with respect to purchases in Missouri

14                by members of the Class.

15             (m) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in

16                Montana by members of the Class.

17             (n) Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska

18                by members of the Class.

19             (o) Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada

20                by members of the Class.

21             (p) N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., with respect to purchases in New

22                Hampshire by members of the Class.

23             (q) N.M. Stat. Ann. §§ 57-12-1, et seq., with respect to purchases in New

24                Mexico by members of the Class.

25             (r) N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New

26                York by members of the Class.

27             (s) N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases in North

28                Carolina by members of the Class.

                                                150
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
